Citation Nr: 1026817	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress syndrome (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinea pedis.  

3.  Entitlement to a total disability rating due to individual 
unemployability resulting from a service connected disability 
(TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service November 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (the RO).  

In January 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  The Board notes 
that the Veteran's private attorney was not in attendance at the 
videoconference hearing, but the Veteran opted to proceed with 
such.  See the January 2010 VA hearing transcript at page 2.  

The Board notes that the Veteran submitted VA treatment records 
directly to the Board at the January 2010 VA hearing and waived 
regional office consideration of such.  See the January 2010 VA 
hearing at page 3.  However, one week after the VA hearing, the 
Veteran's private attorney submitted additional VA treatment 
records and expressly noted "[Agency of Original Jurisdiction] 
review is not waived."  See the January 2010 letter from the 
Veteran's private attorney.  While the VA records submitted by 
the Veteran's private attorney are largely duplicative of those 
submitted and waived by the Veteran one week earlier, it is 
unclear to the Board whether original jurisdiction of such has 
been waived by the Veteran.  Indeed, there was no supplemental 
statement of the case (SSOC) which noted consideration of these 
records by the RO.  The Board finds this medical evidence 
constitutes additional pertinent evidence as to the issues on 
appeal.  38 C.F.R. § 19.31 (2009).  In light of above, it is 
unclear whether the Veteran intends to waive RO consideration of 
this evidence.  VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC unless 
this procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009). However, 
since the Board is remanding the claims and the claims will be 
readjudicated, there is no prejudice to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board notes that the Veteran testified that he 
receives Social Security Disability benefits.  See the January 
2010 VA hearing transcript at page 7.  However, no records from 
the Social Security Administration (SSA) have been requested or 
associated with the claim file.  Because the SSA's decision and 
the records upon which the agency based its determination may be 
relevant to VA's adjudication of all three issues currently on 
appeal, VA is obliged to attempt to obtain and consider those 
records.  38 U.S.C.A. § 5103A(c) (3); 38 C.F.R. § 3.159(c) (2); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, 
attempts should be made to obtain the SSA records.  38 C.F.R. § 
3.159(c) (2).

Specifically concerning his PTSD claim, the Veteran testified at 
the January 2010 VA hearing that the symptoms of his PTSD have 
gotten worse.  See the January 2010 VA hearing transcript at 
pages 3-6 and 8; see also the Veteran's April 2008 substantive 
appeal.  In particular, the Veteran testified that he has 
frequent nightmares, anger management issues concerning his 
girlfriend and avoids social activities for fear of becoming 
involved in altercations.  It was argued that the Veteran's 
condition has definitely worsened since his last VA examination 
in March 2008.  The Veteran has not claimed that his service-
connected tinea pedis has worsened since his last VA examination.  

In light of the Veteran's allegation that his service-connected 
PTSD has worsened since his most recent VA examination, the Board 
is of the opinion that a new VA examination is warranted to 
assess the current severity of the Veteran's disability.  38 
U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. §3.159(c) (4) (2009).  
The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes 
providing a thorough and contemporaneous examination when the 
record does not adequately reveal the current state of the 
Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 
(2007).  Accordingly, in order to accurately assess the severity 
of the Veteran's PTSD, he should be afforded a new and 
contemporaneous VA PTSD examination.  See 38 U.S.C.A. § 5103A 
(d).

Additionally, the Veteran testified that he is receiving ongoing 
psychiatric treatment at VA.  Accordingly, the Board concludes 
that updated VA treatment records should be requested and 
associated with the Veteran's claims folder.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the Social Security 
Administration (SSA) and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the Veteran 
including any medical records that Social 
Security has regarding the Veteran.  These 
records should be associated with the claims 
file.

2.  The RO should obtain and associate with 
the claims file copies of all records of 
treatment at the North Little Rock VAMC dated 
from November 2009 to the present.  Records 
from any other facility contained in the 
Central Arkansas HCS, if any, since November 
2009 also should be obtained.  If such 
efforts prove unsuccessful, documentation to 
that effect should be added to the claims 
file.  The Veteran should also be provided 
with an opportunity to submit such reports.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected PTSD.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
PTSD.  The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's PTSD under the applicable rating 
criteria.  The examiner should also comment 
as to the impact of PTSD on the Veteran's 
daily activities and his ability to maintain 
employment.  If it is not possible to do so, 
the examiner should so state.  A complete 
rationale should be provided for any opinion 
expressed.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
private attorney should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and his private attorney should be given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


